Case 7:21-cv-00318-RDP Document 1 Filed 03/01/21 Page 1 of 19            FILED
                                                                2021 Mar-01 AM 10:15
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 7:21-cv-00318-RDP Document 1 Filed 03/01/21 Page 2 of 19
Case 7:21-cv-00318-RDP Document 1 Filed 03/01/21 Page 3 of 19
Case 7:21-cv-00318-RDP Document 1 Filed 03/01/21 Page 4 of 19
Case 7:21-cv-00318-RDP Document 1 Filed 03/01/21 Page 5 of 19
Case 7:21-cv-00318-RDP Document 1 Filed 03/01/21 Page 6 of 19
Case 7:21-cv-00318-RDP Document 1 Filed 03/01/21 Page 7 of 19
Case 7:21-cv-00318-RDP Document 1 Filed 03/01/21 Page 8 of 19
Case 7:21-cv-00318-RDP Document 1 Filed 03/01/21 Page 9 of 19
Case 7:21-cv-00318-RDP Document 1 Filed 03/01/21 Page 10 of 19
Case 7:21-cv-00318-RDP Document 1 Filed 03/01/21 Page 11 of 19
Case 7:21-cv-00318-RDP Document 1 Filed 03/01/21 Page 12 of 19
Case 7:21-cv-00318-RDP Document 1 Filed 03/01/21 Page 13 of 19
Case 7:21-cv-00318-RDP Document 1 Filed 03/01/21 Page 14 of 19
Case 7:21-cv-00318-RDP Document 1 Filed 03/01/21 Page 15 of 19
Case 7:21-cv-00318-RDP Document 1 Filed 03/01/21 Page 16 of 19
Case 7:21-cv-00318-RDP Document 1 Filed 03/01/21 Page 17 of 19
Case 7:21-cv-00318-RDP Document 1 Filed 03/01/21 Page 18 of 19
Case 7:21-cv-00318-RDP Document 1 Filed 03/01/21 Page 19 of 19
